






































Prosalutis Holdings Inc. (formerly Greenflag Ventures Inc.)

Condensed Consolidated Interim Financial Statements

For The Quarter Ended March 31, 2017

(Expressed in US Dollars)





--------------------------------------------------------------------------------

Prosalutis Holdings Inc. (formerly Greenflag Ventures Inc.)

Condensed consolidated statements of financial position

(Expressed in US dollars)












 




Notes

 March 31,

2017

ASSETS

 

 

Current assets

 

 

Cash and cash equivalents

 

$

3,052

Receivables

 

17,668

 

 

20,720

Non-current assets

 

 

Note Receivable

4

378,161

Intangible Asset - Technology

1

100,000

TOTAL ASSETS

 

$

498,881

LIABILITIES

Trade payables and accrued liabilities




6

$

362,152

Note Payable

5

300,000

Convertible loan

7

64,287

TOTAL LIABILITIES

 

726,439

SHAREHOLDERS’ EQUITY (DEFICIENCY)

 

 

Common Stock

8

4,331,270

Accumulated deficit

 

(4,558,828)

TOTAL EQUITY (DEFICIENCY)

 

(227,558)

TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY

 

$

498,881







 





See accompanying notes to the unaudited condensed consolidated interim financial
statements

2







--------------------------------------------------------------------------------

Prosalutis Holdings Inc. (formerly Greenflag Ventures Inc.)

Condensed consolidated interim statements of loss and comprehensive loss

(Expressed in US dollars)












 

Quarter Ended

March 31, 2017

 

 

EXPENSES

 

Consulting fees

 36,500

Management and director fees

     Interest and bank charges

 3,250

4,768

Professional fees

 7,294

Shareholder communication

 18,742

Transfer agent, filing fees and shareholder relations

 3,000

 

 

 

  

(73,554)

 

 

OTHER ITEMS

 

     Interest Income

2,836

Gain on debt settlement

   5,985

 

 

 

  

(64,733)

 

 

 

 

Net income (loss) and comprehensive income (loss) for the period




$  (64,733)

 

 

Basic and diluted net income (loss) per common share




$

(0.0006)

 

 

Weighted average number of common shares outstanding




 102,884,563




                                                                                                                                                               




                                                                                                                                                                                                       


























See accompanying notes to the unaudited condensed consolidated interim financial
statements

3










--------------------------------------------------------------------------------

Prosalutis Holdings Inc. (formerly Greenflag Ventures Inc.)

Condensed consolidated interim statement of changes in shareholders’ equity

(Expressed in US dollars)












 

 

 

Share capital

 

Notes

 Number of voting common shares

  

  Amount

 

Deficit

Total

Balance at December 31, 2016

 

102,798,063

$

4,256,705

 

$

(4,494,095)

$

(237,390)

Shares issued for cash (Note 8)

 

40,500

38,065

 

-

38,065

Shares issued for consulting services (Note 8)

Comprehensive loss for the year

 

46,000

-

36,500

                         -

 

-

               (64,733)

36,500

               (64,733)

Balance at March 31, 2017

 

102,884,563

$

4,331,270

 

$

(4,558,828)

$

(227,558)





See accompanying notes to the unaudited condensed consolidated interim financial
statements

4







--------------------------------------------------------------------------------

Prosalutis Holdings Inc. (formerly Greenflag Ventures Inc.)

Condensed consolidated interim statements of cash flows

Quarter ended March 31, 2017

(Unaudited – prepared by management)

(Expressed in US dollars)










 

 




Quarter Ended March 31, 2017

Operating activities

 

 

Income (loss) for the period

 

$

(64,733)

Changes in non-cash working capital items:

 

 

(Increase) decrease in receivables

    Increase (decrease) in trade payables and accrued liabilities

 

(2,836)

                 (16,185)

Net cash flows provided by (used in) operating activities

 

(83,754)

Financing activities

 

 

Shares issued for cash

Shares issued for services

 

38,065

                   36,500

Net cash flows provided by financing activities

 

               74,565

Increase (decrease) in cash and cash equivalents

 

                    (9,190)

Cash and cash equivalents, beginning of period

 

                    12,242

Cash and cash equivalents, end of period

 

$

3,052



























































See accompanying notes to the unaudited condensed consolidated interim financial
statements

6




--------------------------------------------------------------------------------

Prosalutis Holdings Inc. (formerly Greenflag Ventures Inc.)  

Notes to the condensed consolidated interim financial statements

(Expressed in US dollars)

For the Quarter Ended March 31, 2017







1.

Nature and continuance of operations

Prosalutis Holdings Inc. (“Prosalutis” or the “Company”) was incorporated on
November 25, 2009, under the laws of the province of British Columbia, Canada.
On March 18, 2016 the Company’s name was changed from Green Flag Ventures Inc.
to Prosalutis Holdings Inc.

From July through September 2015, the Company issued 20,661,500 common shares
and completed a reverse merger with American First Financial Inc. (“American
First”), a private British Columbia company, pursuant to a reorganization
agreement dated July 27, 2015 whereby American First acquired 60% of the issued
and outstanding common shares of the Company in exchange for 100% of the issued
and outstanding common shares of American First.

Prior to the reverse merger, American First completed a reorganization with
WTTJ, Corp, a corporation incorporated under the laws of the State of Michigan
(“WTTJ”) pursuant to a reorganization agreement dated July 1, 2015 whereby WTTJ
acquired 100% of the issued and outstanding common shares of American First in
exchange for 82% of the issued and outstanding common shares of WTTJ.

On March 15, 2016 the Company entered into an exclusive rights agreement whereby
the Company agreed to issue 100,000,000 shares in exchange for all rights,
title, and interest in intellectual property and all associated patents, patents
pending, patent applications, copyright and trademarks relating to a drug trade
named SPT1000, a natural metabolite, which has a strong anti-inflammatory effect
in the brain (“Technology”). The Company agreed to provide a minimum of
$1,500,000.00 USD on a best efforts basis in development and production funding
for the continued and further enhancement, improvement, modification and
commercialization of the Technology. The Company also agreed to pay a ten
percent (10%) royalty based on total net profits received from the commercial
sales of the Technology to a third party. During 2016, all 100,000,000 shares
were issued and the intangible asset was recorded at a value of $100,000.00 USD.

The head office, principal address and registered and records office of the
Company are located at 1800 – 999 West Hastings Street, Vancouver, British
Columbia, V6C 2W2.

These unaudited condensed consolidated interim financial statements have been
prepared on the assumption that the Company will continue as a going concern,
meaning it will continue in operation for the foreseeable future and will be
able to realize assets and discharge liabilities in the ordinary course of
operations.  Different bases of measurement may be appropriate if the Company is
not expected to continue operations for the foreseeable future.  The Company’s
continuation as a going concern is dependent upon the successful results from
its activities and its ability to attain profitable operations and generate
funds there from and/or raise equity capital or borrowings sufficient to meet
current and future obligations.  Management intends to finance operating costs
over the next twelve months with loans from directors and companies controlled
by directors and or private placement of common shares.




2.

Significant accounting policies and basis of preparation




Statement of compliance and conversion to International Financial Reporting
Standards

The consolidated annual financial statements, including comparatives, have been
prepared in accordance with International Accounting Standard 34 “Interim
Financial Reporting” (“IAS 34”) using accounting policies consistent with
International Financial reporting Standards (“IFRS”) issued by the International
Accounting Standards Board (“IASB”) and Interpretations of the IFRS
Interpretations Committee (“IFRIC”).











6







--------------------------------------------------------------------------------

Prosalutis Holdings Inc. (formerly Greenflag Ventures Inc.)  

Notes to the condensed consolidated interim financial statements

(Expressed in US dollars)

For the Quarter Ended March 31, 2017







Basis of preparation

The financial statements of the Company have been prepared on an accrual basis
and are based on historical costs, modified where applicable.  The consolidated
annual financial statements are presented in US dollars unless otherwise noted,
which have been converted from the Company’s functional currency, Canadian
dollars.

Intangible Asset

The Company capitalizes acquisition and development costs associated with the
Technology as intangible assets. The amount capitalized represents fair value at
the time the intangible assets are acquired. Upon commencement of commercial
production, the Technology will be amortized over its useful life.

3.

Capital management

The Company manages its capital structure and makes adjustments to it, based on
the funds available to the Company.  The Board of Directors does not establish
quantitative returns on capital criteria for management, but rather relies on
the expertise of the Company’s management to sustain future development of the
business.  Management considers the Company’s capital structure to primarily
consist of the components of shareholder’s equity.

The Company will continue to execute its business model and if it has adequate
financial resources to do so.  Management reviews its capital management
approach on an ongoing basis and believes that this approach, given the relative
size of the Company, is reasonable.  There were no changes in the Company’s
approach to capital management during the three months ended March 31, 2017.
 The Company is not subject to externally imposed capital requirements.




4.

Note receivable

On October 1, 2015, the Company received a promissory note in the amount of
$378,161 in exchange for the issuance of 10,000 common shares of the Company.
 The promissory note carries an interest rate of 3% per annum, compounded
annually, on the unpaid balance and the note is due on October 1, 2020.

Should the holder of the note sell any common shares, the equal prorated amount
of the promissory note is due within 7 days of any sale of common shares.

5.

Note payable

On September 1, 2015 the Company entered into a consulting agreement for
outreach, radio, and television services with a third party consultant. The
services include the following: broadcast of radio & tv interviews, re-broadcast
of interviews, newsletter outreach, ancillary press services, company
spokesperson services, general financial public relations services, broker
dealer introduction services, as well as counsel regarding strategic business
and financial plans. In exchange for the services, the Company agreed to a fee
of $35,000 due within 60 days, in addition to $400,000 worth stock in the
Company, restricted for a maximum of six months. In conjunction with the
consulting agreement, the Company signed a promissory note for $400,000 due on
October 2, 2015 with a 3% annual interest rate.

As of March 31, 2017 the $35,000 fee had not yet been paid and is on the balance
sheet in trade payables and accrued liabilities. In 2016, the Company issued
2,500,000 shares in order to settle $100,000 of the $400,000 promissory note. As
of March 31, 2017 the remaining balance due on the promissory note of $300,000
is on the balance sheet in note payable. Additionally, $3,000 in interest
expense related to the promissory note for the quarter ended March 31, 2017 has
been recorded on the income statement under interest and bank charges as well as
on the balance sheet in trade payables and accrued liabilities.





7







--------------------------------------------------------------------------------

Prosalutis Holdings Inc. (formerly Greenflag Ventures Inc.)  

Notes to the condensed consolidated interim financial statements

(Expressed in US dollars)

For the Quarter Ended March 31, 2017







6.

Trade payables and accrued liabilities

 

 Mar. 31,

2017

Trade payables

$

137,287

Due to related parties

201,088

Accrued liabilities

23,777

 

$

362,152




7.

Convertible loan




On April 8, 2013 the Company received $64,287 in convertible loan subscriptions.
The loan has bears interest at 10% with interest payable semi-annually.  For the
quarter ended March 31, 2017, the Company has accrued $1,607 of interest
expense. Upon conversion, the loan will convert into 170 units at a price of
$380.00 per unit. Each unit will consist of one common share and one
non-transferable share purchase warrant. Each warrant is exercisable at a price
of $380.00 per share in the first year and $760.00 per share thereafter. In
relation to the convertible loan subscription, the Company paid a finder’s fee
of $6,429 and 17 Agent’s Warrants. The Agent’s Warrants were valued at $3,857
using the Black-Scholes Model and the following assumptions:




Expected life of agent’s warrants

1.5 years

Annualized volatility

131.20%

Risk-free interest rate

1.16%

Dividend rate

0%




8.

        Share capital

Authorized share capital

Unlimited number of voting common shares without par value and unlimited number
of non-voting common shares without par value.

Share Consolidation

On March 18, 2016 the Company approved a reverse split of its common stock with
a ratio of one post-split share for every 1,000 shares issued and outstanding on
that date, resulting in a reduction of its issued and outstanding common shares
from 51,841,769 to 51,842 shares. All share and related option information
presented in these financial statements and accompanying footnotes has been
adjusted retroactively to reflect the decreased number of shares resulting from
the split.

Share issuances

During the quarter ended March 31, 2017, the Company completed four non-brokered
private placement financings issuing 40,500 common shares in exchange for
$38,065 in gross proceeds and issued 46,000 in exchange for $36,500 worth of
consulting services.

Stock options

The Company has adopted an incentive stock option plan, which provides that the
Board of Directors of the Company may from time to time, in its discretion, and
in accordance with the Exchange requirements, grant to directors, officers,
employees and technical consultants to the Company, non-transferable stock
options to purchase common shares, provided that the number of common shares
reserved for issuance will not exceed 10% of the Company’s issued and
outstanding common shares.  Under the plan, an option’s maximum term is five
years from the grant date





8







--------------------------------------------------------------------------------

Prosalutis Holdings Inc. (formerly Greenflag Ventures Inc.)  

Notes to the condensed consolidated interim financial statements

(Expressed in US dollars)

For the Quarter Ended March 31, 2017







During the quarter ended March 31, 2017 there were no stock options outstanding.

Warrants

There were no changes in warrants during the quarter ended March 31, 2017.

Details of warrants outstanding as at March 31, 2017 are as follows:

Number

of Shares

Exercise

Price

 

Expiry Date

 

 

 

 

67.6

$22,700.00

 

July 27, 2018*

7.17                         -

22,700.00

 

August 7, 2018**

 

 

 

 

       74.77




 

 

*the exercise price of the warrants increases by $4,500.00 every year on July
27th until their expiry on July 27,   2018.

**the exercise price of the warrants increases by $4,500.00 every year on August
7th until their expiry on August 7, 2018.

Agent’s Warrants

The changes in agent’s warrants during the quarter ended March 31, 2017:

 

Three months ended

Mar. 31, 2017

 

Number of warrants

Weighted average exercise price

Warrants outstanding, beginning of quarter

4.53

$

22,700.00

Warrants outstanding, end of quarter

 4.53

$

22,700.00

Warrants exercisable, end of quarter

4.53

$

22,700.00

Details of agent’s warrants outstanding as March 31, 2017 are as follows:

Number

of Agent’s Warrants

Exercise

Price

 

Expiry Date

 

 

 

 

3.81

$22,700.00

 

July 27,2018*

.717

22,700.00

 

August 7, 2018**

 

 

 

 

4.527




 

 

*the exercise price of the warrants increases by $4,500.00 every year on July
27th until their expiry on July 27,   2018.

**the exercise price of the warrants increases by $4,500.00 every year on August
7th until their expiry on August 7, 2018.











9







--------------------------------------------------------------------------------

Prosalutis Holdings Inc. (formerly Greenflag Ventures Inc.)  

Notes to the condensed consolidated interim financial statements

(Expressed in US dollars)

For the Quarter Ended March 31, 2017







9.

Related party transactions

Related party balances

The following amounts due to related parties are included in trade payables and
accrued liabilities:

 

Mar. 31,

2016




Companies controlled by former directors of the Company

Due to Shareholders

$151,264            

$

 49,824

          $201,088

These amounts are unsecured, non-interest bearing and have no fixed terms of
repayment.

During the quarter ended March 31, 2017, the Company repaid $21,910 owed to a
shareholder for loans and out of pocket costs previously incurred by the
shareholder on behalf of the Company.




10.

Financial risk management




The Company is exposed in varying degrees to a variety of financial instrument
related risks. The Board of Directors approves and monitors the risk management
processes, inclusive of documented investment policies, counterparty limits, and
controlling and reporting structures. The type of risk exposure and the way in
which such exposure is managed is provided as follows:

Credit risk

Credit risk is the risk that one party to a financial instrument will fail to
discharge an obligation and cause the other party to incur a financial loss.
 The Company’s primary exposure to credit risk is on its cash held in bank
accounts. The Company’s cash and cash equivalents are held at large Canadian
financial institution in interest bearing accounts. The Company has no
investment in asset backed commercial paper.  The Company’s secondary exposure
to risk is on its other receivables.  This risk is minimal as receivables
consist primarily of refundable government goods and services sales taxes.

Liquidity risk

Liquidity risk is the risk that the Company will not be able to meet its
financial obligations as they fall due. The Company has a planning and budgeting
process in place to help determine the funds required to support the Company’s
normal operating requirements on an ongoing basis. The Company ensures that
there are sufficient funds to meet its short-term business requirements, taking
into account its anticipated cash flows from operations and its holdings of cash
and cash equivalents.

Historically, the Company's sole source of funding has been the issuance of
equity securities for cash, primarily through private placements. The Company’s
access to financing is always uncertain. There can be no assurance of continued
access to significant equity funding.

Foreign exchange risk

The Company has a trivial balance denominated in a foreign currency and believes
it has no significant foreign currency risk.

Interest rate risk

Interest rate risk is the risk that the fair value or future cash flows of a
financial instrument will fluctuate because of changes in market interest rates.





10







--------------------------------------------------------------------------------

Prosalutis Holdings Inc. (formerly Greenflag Ventures Inc.)  

Notes to the condensed consolidated interim financial statements

(Expressed in US dollars)

For the Quarter Ended March 31, 2017







The risk that the Company will realize a loss as a result of a decline in the
fair value of the short-term investments included in cash and cash equivalents
is minimal.

Classification of financial instruments

Financial assets included in the statement of financial position are as follows:




 

 Mar. 31,

2017

Cash and cash equivalents

$

3,052

 

  $

3,052

Financial liabilities included in the statement of financial position are as
follows:

 

  Mar. 31,

2017

Non-derivative financial liabilities:

 

Trade payables

   Note Payable

$

362,152

                      300,000

   Convertible loan

64,287

 

$

726,439




Fair value

The fair value of the Company’s financial assets and liabilities approximates
the carrying amount.

Financial instruments measured at fair value are classified into one of three
levels in the fair value hierarchy according to the relative reliability of the
inputs used to estimate the fair values. The three levels of the fair value
hierarchy are:

·

Level 1 – Unadjusted quoted prices in active markets for identical assets or
liabilities;

·

Level 2 – Inputs other than quoted prices that are observable for the asset or
liability either directly or indirectly; and

·

Level 3 – Inputs that are not based on observable market data.

The fair value of the Company’s receivables, accounts payable and accrued
liabilities, approximate their carrying values.  The Company’s other financial
instruments, being cash and cash equivalents, are measured at fair value using
Level 1 inputs. During the year there were no transfers between levels.

11.

Segmented information

The Company operates in one reportable operating segment, being business
development in North America.  

12.

Subsequent Events




The Company evaluated subsequent events through June 27, 2017. As of June 27,
2017, the Company has no material subsequent events except for the following:




In May 2017, the Company completed five non-brokered private placement
financings issuing 98,250 common shares in exchange for $105,472 in gross
proceeds.








11





